    Case 2:15-cr-00104-DN Document 122 Filed 07/29/20 PageID.1504 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION AND
                                                              ORDER DENYING MOTION FOR
                              Plaintiff,                      RECONSIDERATION

    v.
                                                              Case No. 2:15-cr-00104-DN
    CURTIS LYNN DEYOUNG,
                                                              District Judge David Nuffer
                              Defendant.


           Defendant Curtis Lynn DeYoung seeks reconsideration 1 of the denial of his prior motion

to reconsider 2 the denial of his motion for compassionate release. 3 The basis for Mr. DeYoung’s

current Motion for Reconsideration is that he did not receive a copy of the government’s

response to his Prior Motion for Reconsideration, and did not have the opportunity to file a

reply. 4 Mr. DeYoung has also now filed the reply he would have filed. 5

           Mr. DeYoung’s Motion for Compassionate Release was denied without prejudice

because he failed to demonstrate that he attempted to exhaust or exhausted his administrative

remedies. 6 In his Prior Motion for Reconsideration, Mr. DeYoung demonstrated that he had



1
    Motion for Reconsideration, docket no. 121, filed July 23, 2020.
2
 Memorandum Decision and Order Denying Motion for Reconsideration, docket no. 118, filed July 2, 2020; Motion
for Reconsideration/Reopening of Petitioner’s Request for Compassionate Release, Modification of Sentence or
Order for Home Confinement (“Prior Motion for Reconsideration”), docket no. 114, filed June 15, 2020.
3
  Memorandum Decision and Order Denying Without Prejudice Motion for Compassionate Release, docket no. 113,
filed May 8, 2020; Emergency Request for a Compassionate Release, Modification of Sentence in Time Served or
Order for Home Confinement (“Motion for Compassionate Release”), docket no. 111, filed May 5, 2020.
4
    Motion for Reconsideration at 1-3.
5
 Petitioner’s Reply to the Government’s Opposition to his Motion for Compassionate Release (“Reply”), docket
no. 120, filed July 23, 2020.
6
    Memorandum Decision and Order Denying Without Prejudice Motion for Compassionate Release.
     Case 2:15-cr-00104-DN Document 122 Filed 07/29/20 PageID.1505 Page 2 of 2



cured this defect. 7 Therefore, the government was ordered to file an expedited response to the

Prior Motion for Reconsideration, which addressed the merits of Mr. DeYoung’s Motion for

Compassionate Release. 8

           A reply from Mr. DeYoung was unnecessary for determination of his Prior Motion for

Reconsideration. The Prior Motion for Reconsideration was denied because Mr. DeYoung failed

to demonstrate that his circumstances constituted extraordinary and compelling reasons to

warrant compassionate release or a reduced sentence, and because jurisdiction was lacking over

his request for home confinement. 9 Nothing in Mr. DeYoung’s current Motion for

Reconsideration or his recently filed Reply changes this analysis. Compassionate release for Mr.

DeYoung is not warranted, and jurisdiction is lacking over his request for home confinement.

                                                        ORDER

           THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion for

Reconsideration 10 is DENIED.

           Signed July 29, 2020.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge




7
    Prior Motion for Reconsideration at 1-2, ¶¶ 6-8 at 8, 10.
8
    Docket Text Order, docket no. 115, filed June 18, 2020.
9
    Memorandum Decision and Order Denying Motion for Reconsideration.
10
     Docket no. 121, filed July 23, 2020.



                                                                                                    2
